UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                              No. 19-1452


STATE OF KANSAS, BY AND THROUGH THE KANSAS DEPARTMENT
FOR CHILDREN AND FAMILIES,

                         Intervenor - Appellant,

                v.

SOURCEAMERICA; LAKEVIEW CENTER, INC.,

                        Plaintiffs - Appellees,

                and

UNITED STATES DEPARTMENT OF EDUCATION; UNITED STATES
DEPARTMENT OF THE ARMY; UNITED STATES DEPARTMENT OF
DEFENSE; BETSY DEVOS, in her official capacity as Secretary of Education;
RYAN D. MCCARTHY, in his official capacity as Secretary of the Army; MARK
T. ESPER, in his official capacity as Secretary of Defense,

                        Defendants – Appellees.

---------------------------------------------------------------

NATIONAL FEDERATION OF THE BLIND; NATIONAL COUNSEL OF
STATE AGENCIES FOR THE BLIND, INC.,

                Amici Supporting Appellant.



                                              No. 19-1514
SOURCEAMERICA; LAKEVIEW CENTER, INC.,

                        Plaintiffs - Appellees,

STATE OF KANSAS, BY AND THROUGH THE KANSAS DEPARTMENT
FOR CHILDREN AND FAMILIES,

                        Intervenor - Appellee

                v.

UNITED STATES DEPARTMENT OF EDUCATION; UNITED STATES
DEPARTMENT OF THE ARMY; UNITED STATES DEPARTMENT OF
DEFENSE; BETSY DEVOS, in her official capacity as Secretary of Education;
RYAN D. MCCARTHY, in his official capacity as Secretary of the Army; MARK
T. ESPER, in his official capacity as Secretary of Defense,

                        Defendants - Appellants,

---------------------------------------------------------------

NATIONAL FEDERATION OF THE BLIND; NATIONAL COUNCIL OF
STATE AGENCIES FOR THE BLIND, INC.,

                        Amici Supporting Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:17-cv-00893-TSE-IDD)


Argued: May 28, 2020                                              Decided: September 22, 2020


Before DIAZ and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


ARGUED: Peter A. Nolan, WINSTEAD PC, Austin, Texas, for Appellant/Cross-
Appellee. Laura E. Myron, UNITED STATES DEPARTMENT OF JUSTICE,


                                                     2
Washington, D.C.; Craig Alan Holman, ARNOLD & PORTER KAYE SCHOLER LLP,
Washington, D.C., for Appellees/Cross-Appellants. ON BRIEF: Jonathan R. Mook,
Jayna Genti, DIMUROGINSBERG, PC, Alexandria, Virginia; Andrew J. Schumacher,
WINSTEAD PC, Austin, Texas, for Appellant/Cross-Appellee. Sonia Tabriz, ARNOLD
& PORTER KAYE SCHOLER LLP, Washington, D.C., for Appellees/Cross-Appellants.
Andrew D. Freeman, Emily L. Levenson, Brooke E. Lierman, BROWN, GOLDSTEIN &
LEVY, LLP, Baltimore, Maryland, for Amici National Federation of the Blind and
National Council of State Agencies for the Blind.



Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       These cross-appeals are from the district court’s decision to overturn, in part, a

Department of Education (“DOE”) arbitration panel’s award in favor of the State of Kansas

(“Kansas”), by and through the Kansas Department for Children and Families (“Kansas

DCF”). The DOE arbitration panel determined that the Department of the Army (“Army”)

violated the Randolph-Sheppard Vending Facility Act of 1936, 20 U.S.C. §§ 107–107f

(“RSA”), which accords preference to vendors employing blind persons in the procurement

of government contracts in “the operation of vending facilities on Federal property.” 20

U.S.C. § 107(b). Specifically, the arbitration panel decided the Army violated the RSA in

designating a dining facility contract for its Fort Riley, Kansas military cafeteria to

Lakeview Center, Inc. (“Lakeview”) and SourceAmerica, formerly known as the National

Industries for the Severely Handicapped (“SourceAmerica”), nonprofit entities seeking to

advance opportunities to the blind and persons with other severe disabilities, rather than

renewing its contract with Kansas DCF, an entity with similar noble goals.

       Following the arbitration award, Lakeview and SourceAmerica filed suit in the

Eastern District of Virginia against the DOE and its Secretary, the Department of Defense

(“DOD”) and its Secretary, and the Army and its Secretary (collectively, the “Government

Appellees”), challenging the arbitration award under the Administrative Procedures Act

(“APA”). Lakeview and SourceAmerica claimed that Lakeview, not Kansas, was entitled

to the dining facility contract at Fort Riley pursuant to a different statute, the Javits Wagner

O’Day Act (“JWOD”), 41 U.S.C. §§ 8501–8506, and that Lakeview and SourceAmerica




                                               4
were impermissibly excluded from the arbitration proceedings. Kansas intervened in the

suit.

        The district court granted summary judgment in part to Lakeview and

SourceAmerica, in part to the Government Appellees, and in part to Kansas. The parties

filed cross-appeals. As explained below, we affirm in part, vacate in part, and remand for

further proceedings consistent with this opinion.

                                             I.

        This appeal arises out of the Army’s procurement of a contract for certain dining

support services to be performed in the dining facilities at Fort Riley. Army regulations

distinguish between two types of contracts with respect to Army cafeterias or mess halls:

(1) Full Food Service (“FFS”) contracts, which are entered into when the contractor is or

can be required to perform food preparation; and (2) Dining Facility Attendant (“DFA”)

contracts, which cover support functions up to, but not including, any food preparation.

                                             A.

                                   The Relevant Statutes

        As a matter of background, we first set forth the governing rules at play in these

appeals: the RSA and its counterpart statute, the JWOD.

                                             1.

                      The Randolph-Sheppard Vending Facility Act

        We begin our discussion with the RSA. The RSA seeks to “enlarg[e] the economic

opportunities of the blind” by giving them preference in the bidding of contracts “to operate

vending facilities on any Federal property.” 20 U.S.C. §§ 107(a), (b). Vending facilities


                                             5
include military “cafeterias.” See id. § 107e(7); see also NISH v. Cohen, 247 F.3d 197,

204 (4th Cir. 2001). The RSA applies to all federal agencies, and Congress has charged

the DOE with “prescrib[ing] regulations to establish a priority for the operation of

cafeterias” on federal property by blind vendors. 20 U.S.C. § 107d–3(e); see also id.

§§ 107(b), 107a, 107d–1. In addition, the RSA requires that “[a]ny limitation on the

placement or operation of a vending facility based on a finding that such placement or

operation would adversely affect the interests of the United States shall be fully justified

in writing to the Secretary [of DOE], who shall determine whether such limitation is

justified.” Id. § 107(b) (the “RSA Review Requirement”).

       The RSA’s priority bidding procedures are as follows. In each state, the DOE

designates a State Licensing Agency (“SLA”) to issue licenses to blind vendors for the

“operation of vending facilities” on federal property pursuant to the RSA. 20 U.S.C. §

107a(a)(5). Federal agencies procure the vending facility services, either directly through

the SLA or by soliciting competitive bids for contracts in conjunction with the SLA. See

34 C.F.R. §§ 395.33(b), (d).

       According to the RSA regulations, federal agencies may solicit offers to provide

vending services, using criteria such as “sanitation practices, personnel, staffing, menu

pricing and portion sizes, menu variety, [and] budget and accounting practices.” 34 C.F.R.

§ 395.33(b). The SLA may submit a bid on behalf of a blind vendor if that vendor can

provide services “at comparable cost and of comparable high quality as that available from

other providers of cafeteria services.” Id. If the SLA bid is “within a competitive range

and has been ranked among those proposals which have a reasonable chance of being


                                             6
selected for final award,” the federal agency procuring the vending services must consult

the DOE. Id. Then, if the DOE concludes that the “operation can be provided at a

reasonable cost” and with food of a comparatively “high quality,” the DOE “shall []

afford[]” priority to the blind vendor to operate and manage the cafeteria. Id. § 395.33(a).

These operations “shall be expected to provide maximum employment opportunities to

blind vendors to the greatest extent possible.” Id. Upon the expiration of the blind vendor’s

contract, the federal agency may either renew the contract with the SLA or reinitiate the

bidding process. See id. § 395.33(d).

       The RSA provides for arbitration when disputes arise in the procurement process.

See 20 U.S.C. § 107d–1. An SLA may file a complaint with the DOE alleging a violation

of the RSA. See id. § 107d–1(b). The DOE then “convene[s] a panel to arbitrate the dispute

. . . and the decision of such panel shall be final and binding on the parties.” Id. The

arbitration panel’s decision is “subject to appeal and review as a final agency action”

pursuant to the APA. Id. § 107d–2(a).

                                             2.

                              The Javits Wagner O’Day Act

       The JWOD is a more general procurement statute and counterpart statute to the

RSA. 1 The JWOD is intended “to increase employment and training opportunities for

persons who are blind or have other severe disabilities through the purchase of


       1
        As set forth in the briefing herein, Congress has attempted many times to clarify
the differences between the RSA and JWOD. However, we find this discussion
unnecessary to the disposition of this case.


                                             7
commodities and services from qualified nonprofit agencies employing [such] persons.”

41 C.F.R. § 51–1.1(a) (emphasis supplied). Like the RSA, the JWOD is applicable to

dining facility contracts for military mess halls. See Cohen, 247 F.3d at 205. But, unlike

the RSA, which “deals explicitly with . . . the operation of cafeterias,” the JWOD is a

“general procurement statute.” Id.

      Whereas the DOE promulgates rules pursuant to the RSA, the AbilityOne

Commission (the “Commission”) 2 is tasked with implementing the JWOD and

promulgating its regulations. See 41 U.S.C. §§ 8502, 8503(d). The Commission is

composed of 15 members who are appointed by the President, including four nonfederal

government members and 11 members from federal agencies. See id. § 8502(b). The

Commission oversees the AbilityOne Program in order to “maintain and publish in the

Federal Register a procurement list [(the “Procurement List”)],” which contains products

and services provided by qualified nonprofit agencies. Id. § 8503(a); see also 41 C.F.R.

§ 51–1.3.   The federal government must procure products and services from the

Procurement List at the price set by the Commission. See 41 U.S.C. § 8504(a).

      The Commission works with two “central nonprofit agenc[ies]” to administer the

AbilityOne Program: the National Industries for the Blind and SourceAmerica. See 41

U.S.C. § 8503(c); 41 C.F.R. § 51–3.1. The former “represent[s] nonprofit agencies for the

blind,” while the latter “represent[s] nonprofit agencies employing persons with other



      2
        Otherwise known in the statute as the “Committee for Purchase from People Who
Are Blind or Severely Disabled.”


                                            8
severe disabilities.”     41 C.F.R. §§ 51–3.1(a), (b). The Commission tasks these central

nonprofit agencies with identifying possible services to be included on the Procurement

List. See id. § 51–3.2.

                                              B.

                                     Fort Riley Contracts

                                              1.

                            The Kansas Full Food Services Contract

       Pursuant to the RSA, on June 1, 2006, the Army awarded Kansas the Fort Riley FFS

contract. According to the Army’s regulations, FFS “cover[s] those activities that comprise

the full operation of an [Army] dining facility,” including, but not limited to,

“requisitioning, receiving, storing, preparing, and serving food” as well as “related

administrative, custodial, and sanitation functions.” J.A. 148. 3 DFA services cover

“janitorial and custodial duties within dining facilities,” including “sweeping, mopping,

scrubbing, trash removal, dishwashing, waxing, stripping, buffing, window washing, pot

and pan cleaning, and other sanitation-related functions.” Id. at 147–48. During the span

of the 2006 Fort Riley FFS contract, Kansas DCF performed all of the activities necessary

for the full operation of the Army dining facilities. This included, as set forth above, all of

the activities necessary to both prepare the food and clean the facilities. Thereafter, on




       3
           Citations to the “J.A.” refer to the Joint Appendix filed by the parties in these
appeals.


                                              9
September 1, 2011, the Army awarded Kansas a follow-on contract, which was scheduled

to expire on August 31, 2015.

                                            2.

                    The Dining Facility Attendant Services Contract

      On March 12, 2015, as a result of the return of military personnel from Iraq and

Afghanistan to Fort Riley, the Army determined that soldiers, rather than a blind vendor,

would resume food service operations in the Fort Riley dining facilities. However, because

soldiers are generally prohibited from performing DFA duties, the Army (expecting that

the soldiers would take over only the FFS duties) sought a new contract solely for

performance of DFA services. Because it sought a DFA contract for these limited services,

the Army decided the RSA did not govern the contract, reasoning those DFA services do

not involve the “operation” of vending facilities. Based on this determination, on March

13, 2015, the Army informed Kansas of its intent to procure a new contract at the

conclusion of the Kansas FFS contract.

      On July 17, 2015, the Army proposed adding a new DFA contract for Fort Riley

dining services to the Procurement List in the Federal Register, pursuant to the JWOD.

The Commission ultimately did so. Following the publication of the Fort Riley DFA

contract, the Commission published a proposal by Lakeview, which offered to act as the

“Mandatory Source[] of Supply” 4 for the Fort Riley DFA contract, effective February 21,


      4
        Pursuant to 41 C.F.R. § 51–5.2(a), “mandatory sources of supply” are those
nonprofit agencies designated by the Commission that supply to federal agencies
“commodities and services included on the Procurement List.”


                                           10
2016. J.A. 2709. In essence, this meant that Lakeview was entitled to supply DFA services

under the Fort Riley contract. SourceAmerica, as a central nonprofit agency designated by

the Commission, facilitated the DFA contract procurement. But because Kansas DCF was

not an agency designated by the Commission pursuant to the JWOD, Kansas was not able

to compete for the new DFA contract for janitorial and custodial services.

                                             C.

                                         Arbitration

                                              1.

       Before the expiration of its contract with the Army, on May 7, 2015, and before the

DFA contract was added to the Procurement List, Kansas filed a request for arbitration

pursuant to the RSA. In the request, Kansas alleged that Fort Riley was “preparing to

request that the new contract for DFA services be added to the [] AbilityOne Commission

Procurement List,” which “is a violation of the [RSA].” J.A. 157. It asked that “Fort Riley

continue to recognize the priority of the [RSA] and cease its plans to place th[e DFA

contract] on the P[rocurement] L[ist].” Id. at 158. 5

       On October 15, 2016, after the DFA contract had been added to the Procurement

List and Lakeview had been named the Mandatory Source of Supply, the DOE convened



       5
         Additionally, on July 22, 2015, Kansas filed suit in the United States District Court
for the District of Kansas, seeking to enjoin the Army from awarding the new DFA contract
during the pendency of arbitration. On February 26, 2016, the district court granted the
preliminary injunction. As a result of this preliminary injunction, on March 1, 2016, the
Army awarded a bridge contract for DFA services to Kansas. The preliminary injunction
was dissolved at the conclusion of the arbitration.


                                             11
an arbitration panel to address these claims. Lakeview and SourceAmerica twice sought

to intervene in the arbitration proceeding, claiming the arbitration prevented them from

executing their operations, receiving payment pursuant to the Fort Riley DFA contract, and

fulfilling their purpose of assisting persons with significant disabilities. The arbitration

panel did not respond to the requests to intervene.

       On January 10, 2017, the arbitration panel held the hearing on Kansas’s claims.

Despite a lack of response to their requests to intervene, Lakeview and SourceAmerica

attended the hearing and sought to present testimony. However, the arbitration panel

denied the request, explaining Lakeview and SourceAmerica were “not [parties] to this

matter.” J.A. 626.

                                              2.

       On May 9, 2017, two of the three arbitration panel members found in favor of

Kansas and denied the Army’s request for a new hearing. The arbitration panel majority

concluded that the Army violated the RSA when it solicited the Fort Riley DFA contract.

Specifically, as to the RSA, the panel majority concluded DFA services for which the Army

contracted constituted a crucial piece of the entire operation of a cafeteria:

              Where the tasks to be performed by a contract for DFA services
              includes [sic] tasks that constitute an integral element of
              providing food service at a military cafeteria facility, or pertain
              to the operation of a cafeteria, or tasks that without which the
              cafeteria would not be able to function, fall within the
              definition included in the [RSA], and its implementing
              regulations, and are entitled to [RSA] priority when awarding
              said contract.




                                              12
J.A. 315. The panel majority found that the Fort Riley DFA contract centers on the

functioning of the cafeteria, with around the clock janitorial and sanitation related tasks:

              [The] DFA contract called for, inter alia, maintenance of
              quality control plan in support of dining facility operations;
              cleaning and sanitizing food service equipment and surfaces in
              support of dining facility operations; preparing, maintaining
              and cleaning dining areas to allow each diner a clean area
              within which to eat without delay; keeping appropriate
              condiments available without delay; cleaning spills, removing
              soiled dinnerware and bussing soiled trays within five minutes
              of occurrence; and bussing and replacing tray carts during meal
              service period and making space available for soiled trays,
              without diner delay 100% of the time.

Id. at 314.

       Accordingly, the panel majority concluded that the RSA’s requirement that priority

be given to a blind vendor in the procurement process applied to the solicitation of the Fort

Riley DFA contract. Additionally, the arbitration panel majority concluded that the Army

violated the RSA Review Requirement when it failed to seek advance review by the DOE

of its decision to terminate the FFS contract and replace it with the new DFA contract. One

member of the arbitration panel dissented, concluding the RSA does not apply to DFA

services and believed a new hearing should be granted because “the proceedings lacked

fundamental fairness.” J.A. 340.

                                             D.

                                 District Court Proceedings

                                              1.

       On August 5, 2017, Lakeview and SourceAmerica filed suit in the United States

District Court for the Eastern District of Virginia against the Government Appellees,


                                             13
seeking judicial review of the arbitration decision pursuant to the APA. Specifically,

Lakeview and SourceAmerica alleged the following claims:

               • violation of the APA and the Tucker Act, 28 U.S.C.
                 § 1491(b)(1), 6 alleging the arbitration panel lacked
                 jurisdiction to issue its decision (Count I);

               • violation of the APA, alleging the arbitration panel decision
                 was arbitrary, capricious, and not in accordance with the
                 JWOD (Count II);

               • violation of the APA, alleging the arbitration panel decision
                 was arbitrary, capricious, and not in accordance with the
                 RSA (Count III);

               • violation of Section 555(b) of the APA, alleging the
                 arbitration panel failed to permit Lakeview and
                 SourceAmerica to intervene, testify, and participate in the
                 arbitration (Count IV);

               • violation of procedural due process pursuant to the Fifth
                 Amendment of the Constitution, alleging a property interest
                 in the Fort Riley DFA contract (Count V);

               • violation of the nondelegation doctrine 7, alleging the
                 RSA’s arbitration provisions vest private citizens (the

      6
          Section 1491(b)(1) provides:

               Both the Unites States Court of Federal Claims and the district
               courts of the United States shall have jurisdiction [1] to render
               judgment on an action by an interested party objecting to a
               solicitation by a Federal agency for bids or proposals for a
               proposed contract or to a proposed award or the award of a
               contract or any alleged violation of statute or regulation in
               connection with a procurement or a proposed procurement. . .
               [and] [2] to entertain such an action without regard to whether
               suit is instituted before or after the contract is awarded.
      7
         “The nondelegation doctrine bars Congress from transferring its legislative power
to another branch of Government.” Gundy v. United States, 139 S. Ct. 2116, 2121 (2019)


                                              14
                  arbitration panel members) with regulatory power in the
                  interpretation of the applicability of the RSA (Count VI);
                  and

              • specifically against DOD, violation of the APA, alleging it
                unlawfully withheld and unreasonably delayed
                promulgation of a joint policy statement on this matter
                (Count VII).

                                              2.

                                       Opinion Letter

       During the pendency of the district court lawsuit, on October 17, 2017, the Secretary

of DOE met with former member of the United States House of Representatives Pete

Sessions regarding the meaning of “operation of a vending facility” in the RSA. Following

that meeting, the Secretary sent a follow-up letter to Representative Sessions on March 5,

2018 (the “Opinion Letter”). The Opinion Letter stated, in part:

              [DOD] regulations distinguish between [FFS] and [DFA]
              contracts. Under [FFS] contracts, the vendor manages the
              entire operation of the cafeteria, including food preparation.
              Under [DFA] contracts, the vendor manages those aspects of
              the cafeteria besides food preparation because military
              personnel prepare the food.

              [DOE] believes that the [RSA] priority applies to both types of
              cafeteria contracts. The term “operation” in the [RSA] means
              that the vendor must “manage” or “direct the working of” the
              cafeteria. Oxford English Dictionary (2d ed. 1989). Nothing
              in the [RSA] requires a vendor to participate in every activity
              of the cafeteria in order to “manage” or “direct the working of”
              the cafeteria. Where a vendor is responsible for all the

(plurality); see also id. at 2123 (quoting U.S. Const. art. I, § 1 (“All legislative Powers
herein granted shall be vested in a Congress of the United States.” (alteration omitted))).
This doctrine “is rooted in the principle of separation of powers that underlies our tripartite
system of Government.” Mistretta v. United States, 488 U.S. 361, 371 (1989).


                                              15
              functions of the cafeteria aside from those performed by
              military personnel -- such as supervisory, administrative, and
              sanitation-related function -- the vendor can be said to
              “manage” the cafeteria, even if the vendor is not preparing the
              food. Indeed, the cafeteria would not be able to operate
              without the vendor performing those functions.

              Some contracts may be limited to discrete tasks so as not to
              entail overall “operation” of the cafeteria, but that
              characterization would not apply to all [DFA] contracts.

J.A. 2261. Of note, the Opinion Letter cites the arbitration panel’s decision in this case.

See id. (“An arbitration panel recently convened to consider a dispute under the [RSA]

concerning a cafeteria at Fort Riley, Kansas.”). But the Opinion Letter does not make any

conclusion regarding the arbitration panel’s decision.

                                             3.

                                  Intervention of Kansas

       On May 21, 2018, Kansas moved to intervene in the district court lawsuit in order

to defend the arbitration decision and attached a copy of the Opinion Letter to its motion.

The Opinion Letter was not a part of the complaint or the administrative record. The next

day, the district court granted Kansas’s motion to intervene.

                                             4.

                                 District Court’s Decision

       Following the submission of each party’s motion for summary judgment, on March

15, 2019, the district court granted in part and denied in part each of the parties’ motions

for summary judgment. Specifically, the district court:

              • entered judgment in favor of Kansas as to Count II
                (violation of the APA, alleging the arbitration panel


                                            16
                   decision was arbitrary, capricious, and not in accordance
                   with JWOD) and Count V (violation of procedural due
                   process pursuant to the Fifth Amendment, alleging a
                   property interest in the Fort Riley DFA contract);

              • entered judgment in favor of Lakeview and SourceAmerica
                as to Count III (violation of the APA, alleging the
                arbitration panel decision was arbitrary, capricious, and not
                in accordance with RSA) and Count IV (violation of
                Section 555(b) of the APA, alleging the arbitration panel
                failed to permit Lakeview and SourceAmerica to intervene,
                testify, and participate in the arbitration);

              • vacated the arbitration panel’s findings that:

                      o the Fort Riley DFA contract is subject to the RSA’s
                        preference; and

                      o the Army violated the RSA when it failed to apply
                        the RSA’s preference to the Fort Riley DFA
                        contract; and

              • affirmed the arbitration panel decision finding that the
                Army violated the RSA Review Requirement.

See J.A. 3014. 8




       8
         Counts I, VI, and VII were disposed of as follows: Appellees withdrew Count I
(violation of the APA and the Tucker Act, 28 U.S.C. § 1491(b)(1), alleging the arbitration
panel lacked jurisdiction to issue its decision); and the district court dismissed Counts VI
(alleging the RSA’s arbitration provisions vest private citizens -- the arbitration panel
members -- with regulatory power in the interpretation of the applicability of the RSA),
and VII (violation of the APA against DOD) upon motion by the Government Appellees.
None of these Counts are at play in this appeal.


                                            17
                                             a.

                                    Statutory Standing

       In the district court, the Government Appellees’ contended that Lakeview and

SourceAmerica lacked statutory standing.

       The APA provides, “A person suffering legal wrong because of agency action, or

adversely affected or aggrieved by agency action within the meaning of a relevant statute,

is entitled to judicial review thereof.” 5 U.S.C. § 702. Those who are injured by agency

action may seek judicial review of that action where “the interest sought to be protected by

the complainant is arguably within the zone of interests to be protected or regulated by the

statute or constitutional guarantee in question.” Ass’n of Data Processing Serv. Org., Inc.

v. Camp, 397 U.S. 150, 153 (1990). The Government Appellees argued below that

Lakeview and SourceAmerica could not satisfy this zone of interests test and, therefore,

lacked standing to challenge the arbitration decision.

       The district court disagreed, first determining Lakeview and SourceAmerica were

within the zone of interests to be protected by the RSA, as they had strong interests in

“providing blind persons with remunerative employment [and] enlarging the economic

opportunities of the blind,” both reflecting the purposes of the RSA. J.A. 2990 (alteration

in original) (internal quotation marks omitted). Next, the district court determined the

Government Appellees had failed to prove that the RSA precludes judicial review because

it was not fairly discernable that Congress intended to preclude such review under the RSA.

Last, the district court determined another remedy was not available to Lakeview and

SourceAmerica because after arbitration, Lakeview suffered the denial of “a contract that


                                            18
it was otherwise entitled to receive,” and “there is no guarantee that it will be able to seek

redress for that harm through a bid protest action.” Id. at 2994.

       For these reasons, the district court concluded Lakeview and SourceAmerica

possessed statutory standing to seek judicial review of the arbitration panel decision.

                                              b.

                          Violation of Section 555(b) of the APA

       The district court also concluded the arbitration panel violated the APA in denying

Lakeview’s and SourceAmerica’s participation in the arbitration hearing. The APA

provides, “So far as the orderly conduct of public business permits, an interested person

may appear before an agency or its responsible employees for the presentation, adjustment,

or determination of an issue, request or controversy in a proceeding.” 5 U.S.C. § 555(b)

(emphasis supplied). The district court determined Lakeview and SourceAmerica were

“interested persons” pursuant to this statute, and that the arbitration panel’s failure to

permit their participation was prejudicial and not harmless.

                                              c.

                      Meaning of “Operation of Vending Facilities”

       The district court concluded that the arbitration panel erred when it found the RSA

applies to the Fort Riley DFA contract because the district court concluded the contract is

for “ancillary services,” J.A. 2995, and those services do not constitute “operation of

vending facilities,” 20 U.S.C. § 107(b).           Specifically, the district court reasoned

“operation” means that “the vendor must exercise control or management over the




                                             19
functioning of the vending facility as a whole, not merely exercise control or management

over tasks performed in support of the facility’s functioning.” J.A. 2996.

       In so concluding, the district court declined to give the Secretary’s Opinion Letter

any deference or consideration, based on the fact that the DOE itself disavowed the Opinion

Letter as either its general position or its litigation position on the proper interpretation of

RSA with respect to the Fort Riley DFA contract. The district court further explained

“[Kansas] cannot credibly argue that a letter written by the Secretary [of DOE] to a

congressman constitutes an agency interpretation promulgated in the exercise of the

authority to make rules carrying the force of law.” J.A. 3000 n.20.

                                               d.

                                 RSA Review Requirement

       Although it concluded the RSA does not apply to the Fort Riley DFA contract, the

district court nonetheless determined the arbitration panel correctly concluded that the

Army failed to comply with the RSA Review Requirement, which requires the DOE’s

approval for any “limitation on the placement or operation of a vending facility.” 20 U.S.C.

§ 107(b). The district court acknowledged that “[u]nder the Army’s plan, the operation of

Fort Riley dining facilities was to be limited in that the facilities would not be operated by

a vendor at all,” and “[r]emoving a vendor entirely is the most basic limitation on the

operation of vending facilities of all.” J.A. 3002. Relying on the legislative history, the

district court noted the Senate added the RSA Review Requirement because it was

concerned that “federal agencies were not doing all they could to ensure blind vendors

continued to operate dining facilities.” Id. Therefore, the district court concluded “[the


                                              20
Army’s] decision to discontinue the operation of its vending facilities by a vendor triggered

the RSA Review Requirement” because such decision was “the exact scenario that

motivated the Senate to add the review provision.” Id.

                                             e.

                                Applicability of the JWOD

       The district court determined the applicability of JWOD to the Fort Riley DFA

contract was not at issue because, as the agency tasked with implementing the RSA, the

DOE arbitration panel “did not have authority to make any findings regarding the JWOD

or its applicability to the Fort Riley DFA contract”; rather, it was only authorized to

determine whether a federal agency violated the RSA or its regulations. J.A. 3005.

                                             f.

                                       Proper Remedy

       When all was said and done, the district court determined the proper remedy in this

case was neither equitable relief nor remand to the arbitration panel. Instead, the district

court affirmed the arbitration panel’s finding that the Army violated the RSA Review

Requirement, but it vacated the arbitration panel’s findings that “(i) the Fort Riley DFA

contract is subject to the RSA’s preference, [and] (ii) [the Army] violated the RSA when it

failed to apply the RSA’s preference to the Fort Riley DFA contract.”            J.A. 3012.

Accordingly, the district court determined the Army was “free to procure a contract for the

Fort Riley DFA services consistent with [its] Opinion.” Id.

       These cross appeals followed.




                                             21
                                             II.

                                    The Instant Appeals

       In the instant appeals, Kansas appeals the district court’s summary judgment

decision as to the statutory standing of Lakeview and SourceAmerica, and its decision that

the RSA does not apply to the Fort Riley DFA contract. The Government Appellees cross-

appeal the district court’s summary judgment decision as to the application of the RSA

Review Requirement to the Fort Riley DFA contract.

       We review a grant of summary judgment de novo. See N. Carolina Growers’ Ass’n,

Inc. v. United Farm Workers, 702 F.3d 755, 763 (4th Cir. 2012). “Summary judgment is

appropriate when there is no genuine issue of material fact, and the moving party is entitled

to judgment as a matter of law.” Id. (citations omitted). Particularly in APA actions, “the

focal point for judicial review should be the administrative record already in existence, not

some new record made initially in the reviewing court.” See Camp v. Pitts, 411 U.S. 138,

142 (1973) (per curiam). Accordingly, based on the administrative record, a reviewing

court must uphold an agency’s interpretation of a statute if it is “in accordance with law,”

which requires a court to “decide all relevant questions of law” and “interpret constitutional

and statutory provisions.” 5 U.S.C. § 706(2)(A).

                                             III.

                                             A.

                                          Standing

       We first address Kansas’s argument in the main appeal that Lakeview and

SourceAmerica lack standing pursuant to the RSA to appeal the arbitration panel’s award


                                             22
because: (1) “the interest sought to be protected by [Lakeview and SourceAmerica] are not

within the ‘zone of interest’ to be protected by the RSA”; (2) “the RSA limits participation

in the arbitration to the SLA and the federal agency in charge of the military dining

facility”; and (3) Lakeview and SourceAmerica “had an adequate remedy at law . . . [which]

was to . . . file a declaratory judgment action challenging the application of the RSA in

awarding the Fort Riley Dining Facility Contract to [Kansas].” Appellant/Cross-Appellee

Kansas’s Br. 12.

                                              1.

       Statutory standing is effectively a jurisdictional inquiry concerning whether a party

may pursue a cause of action pursuant to a specific statute. See Lexmark Int’l, Inc. v. Static

Control Components, Inc., 134 S. Ct. 1377, 1387 and n.4 (2014) (explaining the label

“statutory standing” rather than “prudential standing” “correctly places the focus on the

statute”). But “the absence of a valid (as opposed to arguable) cause of action does not

implicate subject-matter jurisdiction, i.e., the court’s statutory or constitutional power to

adjudicate the case.” Id. at n.4 (emphasis in original) (quoting Verizon Md. Inc. v. Public

Serv. Comm’n of Md., 535 U.S. 635, 642–43 (2002) (internal quotation marks omitted)).

Accordingly, questions concerning statutory standing -- unlike those concerning

constitutional standing -- are waivable. See Del Webb Cmtys., Inc. v. Carlson, 817 F.3d

867, 872 (4th Cir. 2016); see also Manning v. Caldwell, 930 F.3d 265, 271 n.6 (4th Cir.

2019) (en banc) (Waiver is “a party’s relinquishment of rights before a district court.”

(emphasis in original) (internal quotation marks omitted)).




                                             23
                                              2.

       Lakeview and SourceAmerica claim that Kansas waived its statutory standing

argument by not raising it in the district court, and because the Government Appellees --

the only party to have raised the statutory standing argument in the district court -- have

abandoned the issue by not raising it on appeal.

       In turn, Kansas claims it raised a statutory standing argument below in opposition

to Lakeview and SourceAmerica’s motion for summary judgment. However, according to

the Lakeview and SourceAmerica, Kansas made only passing reference to statutory

standing before the district court, and it did so in opposition to their standing to intervene

in an RSA arbitration pursuant to Section 555(b) of the APA, rather than in opposition to

summary judgment. Moreover, Lakeview and SourceAmerica point out that Kansas did

not itself appeal the district court’s decision as to the Section 555(b) claim.

       Indeed, in support of its statutory standing claim before us, Kansas cites to the

Government Appellees’ memorandum in opposition to summary judgment, rather than to

its own memorandum. There, the Government Appellees presented the following three

statutory standing arguments: (1) Lakeview and SourceAmerica “do not fall within the

zone of interests arguably protected by the [RSA],” J.A. 2850; (2) “[the RSA] arbitration

scheme permits only [SLAs] to seek judicial review of arbitration decisions,” id. at 2852;

and, (3) specifically with regard to Lakeview, it “cannot seek judicial review under the

APA because there is another adequate remedy in the form of a bid protest action.” Id. at

2854. As noted, these are the same arguments Kansas now co-opts as its own on appeal.




                                              24
       At oral argument, Kansas acknowledged that the memorandum it now asserts

contains its standing argument is not in the record before us, but it directed our attention to

such memorandum on the district court docket. Following oral argument, Kansas filed a

letter pursuant to Rule 28 of the Federal Rules of Appellate Procedure, 9 wherein it claimed

its standing argument before the district court was contained in its memorandum in

response to Lakeview and SourceAmerica’s motion for summary judgment.

       But this claim does not hold up. Just as Lakeview and SourceAmerica indicated, in

that memorandum, Kansas merely referenced standing in passing concerning their standing

to intervene in the RSA arbitration pursuant to section 555(b) of the APA. See Intervenor’s

Br. in Support of Resp. to Pl.’s Mot. for Sum. J. and Intervenor’s Mot. for Sum. J. at 25,

SouceAmerica v. U.S. Dep’t of Educ., No. 1:17-cv-893 (E.D. Va. Aug. 5, 2017; filed Sept.

10, 2018), ECF No. 69 (“Defendants did not violate APA Section 555(b) by preventing

[Lakeview and SourceAmerica] from participating in the arbitration proceeding because

they lacked standing to intervene in a[n] RSA arbitration.”).




       9
           Federal Rule of Appellate Procedure 28(j) provides,

                If pertinent and significant authorities come to a party’s
                attention . . . after oral argument but before decision[,] a party
                may promptly advise the circuit clerk by letter, with a copy to
                all other parties, setting forth the citations. The letter must state
                the reasons for the supplemental citations, referring . . . to a
                point argued orally.


                                                 25
                                              3.

       In our review of the record, it is clear Kansas did not present its claimed statutory

standing argument before the district court. “When a party in a civil case fails to raise an

argument in the lower court and instead raises it for the first time before us, we may reverse

only if the newly raised argument establishes ‘fundamental error’ or a denial of

fundamental justice.” ACA Fin. Guar. Corp. v. City of Buena Vista, Virginia, 917 F.3d

206, 214 n.4 (4th Cir. 2019); see also In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014).

This is not such a case. The Government Appellees were the only parties to present the

statutory standing arguments below, and they have abandoned their arguments in this

regard on appeal. Kansas cannot now latch onto these abandoned arguments in order to

remediate its own failure to present these arguments in the first instance. Thus, we hold

that Kansas has waived its argument as to statutory standing, and we decline to address it.

                                             B.

                                 RSA Review Requirement

       In the cross-appeal filed by the Government Appellees, we are tasked with

considering whether the Army’s decision to eliminate the contract operated by its blind

vendor triggered the RSA Review Requirement. Although it determined that the RSA

preference accorded to blind vendors did not apply to the Fort Riley DFA contract, the

district court concluded, nonetheless, that the RSA Review Requirement was invoked when

the Army decided “to terminate the operation of vending facilities” by Kansas. J.A. 3001.

Thus, the Army was “obligated . . . to justify its decision . . . to the Secretary [of DOE] in

writing,” and it “failed to comply with this requirement.” Id. We agree with the district


                                             26
court’s decision on the RSA Review Requirement, thus rendering unnecessary a decision

on the remaining issues in the main appeal.

                                              1.

       Lakeview, SourceAmerica, and the Government Appellees argue that the Army’s

decision to redeploy troops to staff dining facilities at Fort Riley and to secure a DFA

contract is not subject to the RSA Review Requirement. The Government Appellees

contend that the RSA Review Requirement “does not, by its terms, apply to changes in the

use of military personnel that have a downstream effect of eliminating an opportunity for

an RSA vendor.” Gov’t Appellees/Cross-Appellants’ Br. 21. They assert that, in light of

the plain language of the RSA and legislative history, the RSA Review Requirement is

intended “to prevent agencies from imposing direct restrictions on the placement of

operation of vending facilities” rather than “indirect effect[s]” that may “narrow[] an RSA

contracting opportunity.” Id. at 40.

       Kansas, in turn, maintains that the Fort Riley DFA contract included the same

services provided per its FFS contract, except limited food preparation services and

contingency cooks. Therefore, Kansas claims that the change from an FFS to a DFA

contract is precisely the type of limitation on the services provided by blind vendors that

are subject to the RSA Review Requirement.

                                              2.

       Our analysis of this issue is grounded in the plain language of the statute. See Lynch

v. Jackson, 853 F.3d 116, 121 (4th Cir. 2017) (“[W]hen the statute’s language is plain, the




                                              27
sole function of the courts -- at least where the disposition required by the text is not absurd

-- is to enforce it according to its terms.”).

       The plain language of Section 107(b) of the statute makes clear that the Fort Riley

DFA contract is subject to the RSA Review Requirement without regard to the meaning of

“operation of vending facilities.” 20 U.S.C. §§ 107(a), (b). The RSA provides that “[a]ny

limitation on the placement or operation of a vending facility based on a finding that such

placement or operation would adversely affect the interests of the United States shall be

fully justified in writing to [the Secretary of DOE], who shall determine whether such

limitation is justified.” Id. § 107(b) (emphasis supplied); see also 34 C.F.R. § 395.30(b).

There are no qualifiers as to the type or degree of limitations. And, in accordance with the

purpose of the RSA, “blind persons licensed under the provisions of this chapter shall be

authorized to operate vending facilities on any Federal property.” Id. § 107(a) (emphasis

supplied).

       The only other circuit to have considered this issue, 10 also supports the interpretation

of the RSA Review Requirement as prohibiting any limitation on the “operation of a



       10
          Recently, a divided panel of the Fifth Circuit concluded that a DFA contract for
a military cafeteria in Texas was for the “operat[ion of] vending facilities” and thus, was
subject to the RSA. Texas Workforce Comm’n v. United States Dep’t of Educ., --- F.3d
---, 2020 WL 5105167, at *2 (5th Cir. Aug. 31, 2020). The majority opinion did not,
however, address the RSA Review Requirement, other than to say the arbitration panel did
not consider it. The dissenting judge noted this fault: “I . . . would remand for the district
court to determine in the first instance whether the Army was required to ‘justify in writing
to the Secretary’ its decision to split the cafeteria work into two contracts.” Id. at *10
(Clement, J., dissenting) (quoting 20 U.S.C. § 107(b)). As explained, we agree with the
dissent’s view in that case.


                                                 28
vending facility” unless justified by DOE. In Minnesota Department of Jobs & Training

v. Riley, the Eighth Circuit addressed whether the Department of Veterans Affairs could

charge commissions on sales from a blind vendor’s vending operation. See 18 F.3d 606,

608 (8th Cir. 1994). The Eighth Circuit concluded that the language of Section 107(b) is

clear that the RSA precludes the charging of commissions on vending sales without the

approval of DOE. See id. at 609. Additionally, the Eighth Circuit concluded that the

legislative history demonstrated Congress’s “concern[] with federal agency abuses of blind

vendor’s operations, like forcing blind vendors to pay commissions.” Id. (citing S. Rep.

No. 93–937 (2d Sess. 1974)).

       Three years later, when addressing whether the Department of Veterans Affairs

could install a vending machine that would compete with the blind vendor, the Eighth

Circuit relied on its prior decision in Department of Jobs and Training, and concluded that

the RSA precluded the installation of the competing vending machine without the DOE

Secretary’s approval. See Minn. Dep’t of Econ. Sec. v. Riley 107 F.3d 648, 650 (8th Cir.

1997). The Eighth Circuit explained, “No less than commission payments, competing

machines would limit the blind vendor’s operation. [Department of Jobs and Training]

rules out both, unless the Secretary decides otherwise.” Id.

       Here, the Army’s decision to forego the FFS contract with Kansas in favor of a DFA

contract did more than just “limit” a blind vendor’s operation of the vending facility; it

eliminated it altogether. Minn. Dep’t of Econ. Sec., 107 F.3d at 650. Therefore, the Army

was required to justify its actions to the Secretary of DOE, and it is undisputed that the

Army did not do so.


                                            29
                                             3.

       Accordingly, we hold that the Army’s decision to forego the FFS contract with

Kansas in favor of publishing a DFA contract pursuant to the JWOD -- eliminating

Kansas’s operation of the Fort Riley cafeteria -- invoked the RSA Review Requirement,

and we affirm the cross-appeal on that ground.

                                             C.

       Because we conclude per the RSA Review Requirement that the Army was required

to justify its decision with regard to the Kansas FFS contract, and because the Secretary of

DOE will have the authority to accept or reject such justification, reaching the other issues

in this appeal at this juncture would be premature. Indeed, our ultimate review of those

issues “ultimately hinges on” the Secretary’s approval (or not) of the Army’s actions. Am.

Whitewater v. Tidwell, 770 F.3d 1108, 1122 (4th Cir. 2014); see Minn. Dep’t of Econ. Sec.,

107 F.3d at 650 (explaining the RSA “precludes the [federal agency’s] exercise of its

statutory authority when that exercise would limit a blind vendor’s operation, unless the

Secretary approves the limitation” (emphasis supplied)).

       Therefore, we vacate the district court’s decision as to those issues, and remand so

that the Army may properly comply with the RSA Review Requirement.

                                            IV.

       The district court correctly determined that, in foregoing an FFS contract with

Kansas in favor of a DFA contract without the Secretary’s approval, the Army violated the

RSA Review Requirement. We affirm this determination. Because we see no need to

decide the other issues presented in this appeal until the Army properly abides by the RSA


                                             30
Review Requirement, we vacate the remainder of the district court’s opinion and remand

for further proceedings below consistent with this opinion.

                         AFFIRMED IN PART, VACATED IN PART, AND REMANDED




                                            31